DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           FRANCES L. RINI,
                              Appellant,

                                     v.

                              PETER M. RINI,
                                 Appellee.

                               No. 4D18-407

                              [August 9, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. 01-023629 (37).

  Terrence P. O'Connor of Morgan, Carratt & O'Connor, P.A., Fort
Lauderdale, for appellant.

  Donald G. Criscuolo of Donald G. Criscuolo, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

TAYLOR, LEVINE and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.